DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Figs. 1-6 (claims 1-7, 13-16, 19 and 21-25) in the reply filed on December 15th, 2020 is acknowledged. Furthermore, the Examiner agrees with the Applicant that the restriction requirement was made for claims 1-25.   
However, Claim 3 recites “wherein the direction is angled from both of: a) each of the four straight-line sides, and b) all straight-line diagonals of the parallelogram unit cell” which are only being described as direction 40a is angled from both of “a) each of four straight-line sides 29, 30, 31, 32, and b) all straight-line diagonals of parallelogram unit cell 25” in non-elected species of Fig. 8 of Applicant’s specification. Therefore, claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Claim Objections
Claims 1, 4, 5, 6-7, 13-16, 23 and 25 are objected to because of the following informalities:  
Claim 1 recites “two diagonally-opposed of the four lattice points” in line 7 which describes two diagonally-opposed lattice points. Therefore, the above limitation should be amended to “two diagonally-opposed lattice points of the four lattice points” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites “individual of the feature” in line 9 for referring to individual of the “plurality of features” in line 2. Therefore, the above limitation should be amended to “individual of the plurality of features” for avoiding confusion.  Appropriate correction is required. 
Claim 1 recites “one of the four lattice points” in line 9 for referring to one lattice point of the “four lattice points” in lines 4-5. Therefore, the above limitation should be amended to “one lattice point of the four lattice points” for being consistent with the limitation “their respective one lattice point” in line 2-3 of claim 5.  Appropriate correction is required. 
Claim 4 recites “another two diagonally-opposed of the four lattice points” in lines 3-4 which describes another two diagonally-opposed lattice points. Therefore, the above limitation should be amended to “another two diagonally-opposed lattice points of the four lattice points” for avoiding confusion.  Appropriate correction is required.
Claim 5 recites “their respective one lattice point” in lines 2-3 for referring to one lattice point of the “four lattice points” in line 9 of claim 1. Therefore, the above limitation 
Claim 6 recites “their respective one lattice point” in lines 2-3 for referring to one lattice point of the “four lattice points” in line 9 of claim 1. Therefore, the above limitation should be amended to “their respective one lattice point of the four lattice points” for being consistent with the limitation with claim 1.  Appropriate correction is required. 
Claim 7 recites “their respective one lattice point” in lines 2-3 for referring to one lattice point of the “four lattice points” in line 9 of claim 1. Therefore, the above limitation should be amended to “their respective one lattice point of the four lattice points” for being consistent with the limitation with claim 1.  Appropriate correction is required. 
Claim 13 recites “the individual features are” in lines 1-2 for referring to some or all or each “individual of the feature” in line 9 of claim 1 that also has pending objection above. Therefore, the above limitation should be amended to “each individual of the plurality of features is” or something else that will be consistent with an amendment for “individual of the feature” in line 9 of claim 1.  Appropriate correction is required. 
Claim 14 recites “the individual features comprise” in lines 1-2 for referring to some or all or each “individual of the feature” in line 9 of claim 1 that also has pending objection above. Therefore, the above limitation should be amended to “each individual of the plurality of features comprises” or something else that will be consistent with an amendment for “individual of the feature” in line 9 of claim 1.  Appropriate correction is required. 
Claim 15 recites “the individual features are” in lines 1-2 for referring to some or all or each “individual of the feature” in line 9 of claim 1 that also has pending objection 
Claim 16 recites “the individual features comprise” in lines 1-2 for referring to some or all or each “individual of the feature” in line 9 of claim 1 that also has pending objection above. Therefore, the above limitation should be amended to “each individual of the plurality of features comprises” or something else that will be consistent with an amendment for “individual of the feature” in line 9 of claim 1.  Appropriate correction is required.
Claim 23 recites “two diagonally-opposed of the four lattice points” in line 8 which describes two diagonally-opposed lattice points. Therefore, the above limitation should be amended to “two diagonally-opposed lattice points of the four lattice points” for avoiding confusion.  Appropriate correction is required.
Claim 25 recites “the fabrication of integrated circuitry” in line 1-2 and should be amended to “a fabrication of integrated circuitry” for avoiding an issue of lack of antecedences basis.  Appropriate correction is required.
Claim 25 recites “two diagonally-opposed of the four lattice points” in line 7 which describes two diagonally-opposed lattice points. Therefore, the above limitation should be amended to “two diagonally-opposed lattice points of the four lattice points” for avoiding confusion.  Appropriate correction is required.
Claim 25 recites “the mask openings” in line 5 for referring to the “plurality of mask openings” in line 4. Therefore, the above limitation should be amended to “the 
Claim 25 recites “individual of the mask opening” in line 11 for referring to individual of the “plurality of mask openings” in line 4. Therefore, the above limitation should be amended to “individual of the plurality of mask opening” for avoiding confusion.  Appropriate correction is required. 
 Claim 25 recites “the individual mask openings” at two locations in lines 14-16 for referring to individual of the “plurality of mask openings” in line 4. Therefore, the above limitation should be amended to “individual of the plurality of mask opening” for avoiding confusion.  Appropriate correction is required. 
Claim 25 recites “the horizontally-elongated mask openings” in lines 19-20 for referring to the plurality of horizontally-elongated mask openings” as the result of removing step in lines 15-16. Therefore, the above limitation should be amended to “the plurality of horizontally-elongated mask openings” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 13-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(1) as being anticipated by Tsunomura et al. (Pub. No.: US 2003/0089925 A1), hereinafter as Tsunomura.

    PNG
    media_image1.png
    415
    858
    media_image1.png
    Greyscale

Regarding claim 1, Tsunomura discloses Integrated circuitry in Figs. 1-2 comprising: a plurality of features (plurality of storage node 2a and portions of dielectric film 2b on the sidewall of storage node 2a) horizontally arrayed in a two-dimensional (2D) lattice (rectangular lattice) (see Figs. 1-2 and [0038]); the 2D lattice comprising a parallelogram unit cell (rectangle shape is a parallelogram) having four lattice points (each lattice point is the center of storage node contacts 1 and 101) and having four straight-line sides (four lines of the rectangle lattice) between pairs of the four lattice points, the parallelogram unit cell having a straight-line diagonal (diagonal of rectangular lattice) there-across between two diagonally-opposed of the four lattice points (between storage node contact 1 and storage node contact 101) (see Fig. 1 and [0038]), the straight-line diagonal being longer than each of the four straight-line sides (diagonal of rectangle is longer than the side of the rectangle); and individual of the features (each of 
Regarding claim 2, Tsunomura discloses the integrated circuitry of claim 1 wherein the direction is parallel to or along the straight-line diagonal (note: the limitation “the direction is parallel to the straight-line diagonal” is only being described in non-elected species of Fig. 16 of the Applicant’s specification, therefore the Examiner only consider that the direction is along the straight-line diagonal) (see Fig. 1 above).
Regarding claim 5, Tsunomura discloses the integrated circuitry of claim 1 wherein the maximum horizontal areas are individually laterally centered over their respective one lattice point (see Fig. 1 above). 
Regarding claim 6, Tsunomura discloses the integrated circuitry of claim 1 wherein the maximum horizontal areas are individually longitudinally centered over their respective one lattice point (see Fig. 1 above).
Regarding claim 7, Tsunomura discloses the integrated circuitry of claim 1 wherein the maximum horizontal areas are individually centered over their respective one lattice point (see Fig. 1 above). 
Regarding claim 13, Tsunomura discloses the integrated circuitry of claim 1 wherein the individual features are circuit-operative in the integrated circuitry (storage node 2a become operative when integrated circuit in Fig. 2 connecting to power).
Regarding claim 14, Tsunomura discloses the integrated circuitry of claim 1 wherein the individual features comprise a capacitor electrode of a capacitor (storage node 2a as lower electrode of rectangle capacitor) (see Fig. 2 and [0039-0040]).
Regarding claim 15, Tsunomura discloses the integrated circuitry of claim 1 wherein the individual features are circuit-inoperative in the integrated circuitry (storage node 2a become inoperative when integrated circuit in Fig. 2 not connecting to power).
Regarding claim 16, Tsunomura discloses the integrated circuitry of claim 15, wherein the individual features comprise insulative material (portions of dielectric film 2b on the sidewall of storage node 2a) (see Fig. 2 and [0039]).
Regarding claim 21, Tsunomura discloses the integrated circuitry of claim 1, wherein the 2D lattice is Bravais lattice (because no gaps or overlaps within the lattice) (see Fig. 1).
Regarding claim 22, Tsunomura discloses the integrated circuitry of claim 1, wherein the parallelogram unit cell has only four lattice points (see Fig. 1 above). 
Regarding claim 23, Tsunomura discloses an array of capacitors of integrated circuitry in Figs. 1-2 comprising: lower capacitor electrodes (plurality of storage node 2a as lower capacitor electrodes) horizontally arrayed in a two-dimensional (2D) lattice (rectangular lattice) (see Fig. 1 and [0038]); the 2D lattice comprising a parallelogram unit cell (rectangle shape is a parallelogram) having four lattice points (each lattice point is the center of storage node contacts 1 and 101) and having four straight-line sides .
Claims 1, 4 and 19 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(1) as being anticipated by CHO et al. (Pub. No.: US 2018/0158826 A1), hereinafter as Cho.
Regarding claim 1, Cho discloses integrated circuitry in Figs. 1-5A comprising: a plurality of features (plurality of active regions AR) horizontally arrayed in a two-dimensional (2D) lattice (parallelogram lattice as shown in Fig. 5A below) (see [0014-0015]); the 2D lattice comprising a parallelogram unit cell (parallelogram unit of 4 active 

    PNG
    media_image2.png
    679
    756
    media_image2.png
    Greyscale

the parallelogram lattice) between pairs of the four lattice points (see Fig. 5A above), the parallelogram unit cell having a straight-line diagonal (diagonal of parallelogram in Fig. 5A above) there-across between two diagonally-opposed of the four lattice points (between two center points of two active regions AR), the straight-line diagonal being longer than each of the four straight-line sides (diagonal of parallelogram is longer than the side of the parallelogram) (see Fig. 5A above); and individual of the features (each active region AR has it center point) being at one of the four lattice points and occupying a maximum horizontal area (area of the active region AR) that is horizontally elongated along a direction (Z-direction as indicated by arrow in Fig. 5A above) that is horizontally 
 Regarding claim 4, Cho discloses the integrated circuitry of claim 1, wherein the straight-line diagonal is a longer straight-line diagonal (longer diagonal with an arrow in Fig. 5A below), the parallelogram unit cell comprising a shorter straight-line diagonal (shorter diagonal without arrow in Fig. 5A below) there-across between another two diagonally-opposed of the four lattice points.

    PNG
    media_image3.png
    690
    781
    media_image3.png
    Greyscale
 
 Regarding claim 19, Cho discloses the integrated circuitry of claim 1, wherein none of the four straight-line sides intersects another of the four straight-line sides at 90o (see Fig. 5A above).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunomura et al. (Pub. No.: US 2003/0089925 A1), hereinafter as Tsunomura as applied to claim 23 above, and further in view of Agarwal et al. (Patent No.: US 6,297,527 A1), hereinafter as Agarwal.
Regarding claim 24, Tsunomura discloses the array of claim 23, but fails to disclose wherein the capacitor insulator is ferroelectric. 
Tsunomura discloses an array of capacitor comprising capacitor insulator (capacitors in memory 448 of Fig. 22 comprising individual capacitor 40 of Fig. 1) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of capacitors of Tsunomura to have the capacitor insulator 2b to be made from ferroelectric material of the array of capacitor of Agarwal because having ferroelectric material for the array of capacitor would provide memory devices with improvement of fast read/write operations and only operate from a single power supply voltage (see column 2 and lines 20-33).

     Allowable Subject Matter
Claim 25 would be allowed if rewritten to over the objections as set forth in this office action. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: 

    PNG
    media_image4.png
    418
    655
    media_image4.png
    Greyscale

Regarding claim 25, Narimatsu et al. (Pub. No.: US 2003/0001180) discloses a method used in the fabrication of integrated circuitry in Figs. 1-10, comprising: forming 
Narimatsu et al. fails to disclose removing some of the masking material from at least one sidewall of the individual mask openings to horizontally elongate the individual mask openings along a direction that is horizontally angled relative to each of the four straight-line sides of the parallelogram unit cell as recited in claim 25
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818